Citation Nr: 0032480	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an higher disability rating for benefits 
under 38 U.S.C. § 1151 for the post-operative residuals of a 
mediastinal infection, on appeal from the original grant of 
benefits, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for benefits 
under 38 U.S.C. § 1151, due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This appeal arises from rating decisions from the Winston-
Salem, North Carolina, Regional Office (RO).  The appeal for 
an increased schedular rating arises from a rating decision 
of October 1998.  A notice of disagreement was received in 
October 1998, a statement of the case was issued in March 
1999, and a substantive appeal was received in April 1999.  
The appeal for a total disability rating based upon 
individual unemployablity (TDIU) arises from a rating 
decision of February 1999.  A notice of disagreement was 
received in April 1999, a statement of the case was issued in 
November 1999, and the substantive appeal was received in 
December 1999.

A videoconference hearing was held in April 2000, before the 
undersigned Veterans Law Judge.  

The veteran has also claimed service connection for coronary 
artery disease, as secondary to the residuals of a 
mediastinal infection for which benefits have been granted 
under 38 U.S.C. § 1151.  In a January 2000 letter to the 
veteran, the RO advised him that service connection had not 
been established for any disability, and that service 
connection for a condition that was due to a disability for 
which benefits under 38 U.S.C. § 1151 had been granted was 
not available under the law.  The RO's statement that service 
connection has not been established, and that secondary 
service connection in this instance is not available, is 
accurate.  However, the veteran is not required to specify 
the provision of law under which benefits are sought, and a 
claim may not be ignored because it does not expressly raise 
the proper provision under which the benefit is sought.  
Akles v. Derwinski, 1 Vet. App. 118 (1991); Douglas v. 
Derwinski, 2 Vet.App. 103 (1992).  The veteran is currently 
entitled to benefits under the provisions of 38 U.S.C. § 1151 
for the post-operative residuals of a mediastinal infection, 
and compensation benefits may be paid, pursuant to 38 C.F.R. 
§ 3.310, for disability which is proximately due to or the 
result of a disability for which compensation is payable 
under 38 U.S.C. § 1151.  VAOPGCPREC 8-97 (Feb. 11, 1997).  
Therefore, the RO should have construed the veteran's claim 
as a claim for compensation benefits for coronary artery 
disease, due to or secondary to the post-operative residuals 
of a mediastinal infection for which benefits are currently 
being paid under 38 U.S.C. § 1151.  This issue has not been 
addressed by the RO and is not currently on appeal, and the 
matter is therefore referred to the RO for appropriate 
action.

REMAND

A September 1995 letter from the Social Security 
Administration indicates the veteran was awarded disability 
benefits by that agency.  The record does not indicate that 
an attempt has been made to obtain the decision awarding such 
benefits or the medical evidence used to support such an 
award.  Such records may provide probative evidence for 
evaluating the veteran's claim.  Accordingly, this case must 
be returned to the RO to obtain Social Security 
Administration records.  See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

The veteran has indicated that he underwent surgery in 
February 1995 at the Department of Veterans Affairs Medical 
Center (VAMC) at Durham, North Carolina, for an infection at 
the post-operative sight of his thymectomy.  Benefits under 
38 U.S.C. § 1151 have been awarded for the residuals of 
surgery for a mediastinal infection.  However, while the 
claims file contains the report of a June 1995 VA 
hospitalization and surgery related to a mediastinal 
infection, it does not contain the hospital summary or the 
operation report for the February 1995 hospitalization.  Such 
records are necessary for assessing his current claim.  
Accordingly, this case will be returned to the RO to obtain 
these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).

The veteran has indicated that he is under continuing 
treatment at the VAMC in Durham, North Carolina.  However, 
with the exception of statements from VA clinicians and a VA 
examination report, the claims file does not contain copies 
of the veteran's VA medical records for the past two years.  
Such records may provide probative evidence for assessing the 
current status of his disability.  Accordingly, this case 
will be returned to the RO to request copies of the veteran's 
VA treatment records.  Bell v. Derwinski, supra.

At his hearing before the undersigned, the veteran claimed 
that he had recurrent infections.  Additionally, an April 
1999 statement from a VA social worker indicates the veteran 
has had recurrent infections.  However, the VA examination 
reports in the record do not address whether the veteran has 
recurrent infections at the post-operative site of the 
mediastinal infection.  Accordingly, this case will returned 
to the RO for further examination of the veteran.

The veteran underwent a sternotomy and a pectoral flap 
procedure due to a mediastinal infection at a surgical site.  
The RO has rated all of the residuals of the mediastinal 
infection under Diagnostic Code 5322, for Muscle Group XXII.  
However, where elements of a disability produce distinct and 
separate symptomatology that do not overlap in the rating 
schedule, separate disability ratings may be appropriate.  
Esteban v. Brown, 6 Vet.App. 259 (1994); cf. 38 C.F.R. § 4.14 
(2000).  The August 1999 VA examination report indicates the 
veteran has chest pain, loss of muscle mass, and limitation 
of motion of the shoulders.  In addition, the August 1998 VA 
examination report indicates the sternum is absent.  It is 
noted that Diagnostic Codes 5302 and 5303, for Muscle Groups 
II and III, which include the pectoral muscles, provide 
separate ratings for the dominant and nondominant sides.  
Additionally, the record indicates that there is limitation 
of motion of the shoulders resulting from the surgery.  The 
RO has not addressed whether the veteran is entitled to 
separate ratings for the multiple manifestations of the 
residuals of the mediastinal infection.  Accordingly, this 
case will be returned to the RO to consider whether multiple 
ratings for the residuals of a mediastinal infection are 
appropriate.

It is noted that the veteran's disagreement is with the 
disability rating assigned for the residuals of a mediastinal 
infection following the initial grant of benefits under 
38 U.S.C. § 1151.  This raises the possible applicability of 
staged ratings.  See Fenderson v. West, 12 Vet.App. 119 
(1999). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the Social 
Security Administration provide a legible 
copy of any decision(s) made concerning the 
disability status of the veteran, and include 
the supporting medical evidence used for such 
decision(s).

2.  The RO should request that the VA Medical 
Center at Durham, North Carolina, provide 
legible copies of medical records related to 
treatment of the veteran from January 1995 
through July 1995.  Of particular interest 
are hospital records for the claimed 
hospitalization that began in February 1995, 
and operation reports for any surgical 
procedures conducted during this time.  If 
any records have been retired to a records 
repository, action should be taken to 
retrieve such records.

3.  The RO should request that the VA Medical 
Center at Durham, North Carolina, provide 
legible copies of medical records related to 
treatment of the veteran from January 1999 to 
the present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

4.  The RO should request that the veteran be 
scheduled for a VA examination of the chest.  
All appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to describe the 
disability resulting from the post-operative 
residuals of the mediastinal infection, 
including disability of the chest wall and 
muscles, impairment of the shoulders, and 
whether there is any recurring infection 
present at the site of the surgery for the 
mediastinal infection.  The examiner should 
be requested to render an opinion as to 
whether the post-operative residuals of the 
mediastinal infection alone cause the veteran 
to be unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report.  
The claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.

5.  Following completion of the above, The RO 
should review the veteran's claims and 
determine whether a higher disability 
rating(s) for the post-operative residuals of 
a mediastinal infection is warranted, and 
whether the veteran is entitled to a total 
disability rating due to individual 
unemployability.  In addressing the veteran's 
increased rating claim, the RO should 
determine whether other diagnostic criteria 
may be appropriate, including but not limited 
to whether the disability should be rated 
under the criteria of Diagnostic Codes 5302 
or 5303, whether separate ratings are 
warranted for each side of the veteran's 
chest/torso, and whether disability of the 
shoulders would warrant separate disability 
ratings.  The RO should also consider whether 
staged ratings are applicable.  The RO should 
conduct any additional evidentiary 
development and/or comply with any additional 
procedures under the Veterans Claims 
Assistance Act of 2000 that may be deemed 
necessary.

6.  If a decision remains adverse to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case and be apprised of the applicable period 
of time within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



